19-3238
   Parchment v. Garland
                                                                          BIA
                                                                Christensen, IJ
                                                                A073 138 794
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals
   for the Second Circuit, held at the Thurgood Marshall
   United States Courthouse, 40 Foley Square, in the City of
   New York, on the 3rd day of May, two thousand twenty-two.

   PRESENT:
            DEBRA ANN LIVINGSTON,
                 Chief Judge,
            MICHAEL H. PARK,
            STEVEN J. MENASHI,
                 Circuit Judges.
   _____________________________________

   OKIEL AUGUSTUS PARCHMENT, AKA
   DAVID REID
            Petitioner,

                     v.                                  19-3238
                                                         NAC
   MERRICK B. GARLAND, UNITED
   STATES ATTORNEY GENERAL,
            Respondent.
   _____________________________________

   FOR PETITIONER:                   Craig Relles, Esq., White Plains,
                                     NY.
FOR RESPONDENT:           Joseph H. Hunt, Assistant Attorney
                          General; Anthony C. Payne, Assis-
                          tant Director; Jennifer A. Bowen,
                          Trial Attorney, Office of Immigra-
                          tion Litigation, United States De-
                          partment of Justice, Washington,
                          DC.



    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DISMISSED because we lack jurisdiction.

    Petitioner Okiel Augustus Parchment (“Parchment”), a na-

tive and citizen of Jamaica, seeks review of a September 5,

2019 BIA decision affirming a February 22, 2018 Immigration

Judge (“IJ”) decision denying his claim for relief under the

Convention Against Torture (“CAT”).    In re Okiel Augustus

Parchment, No. A073 138 794 (B.I.A. Sept. 5, 2019), aff’g No.

A073 138 794 (Immig. Ct. N.Y.C. Feb. 22, 2018).

    Parchment was removed to Jamaica pursuant to a final

order of removal executed on December 17, 1998.    See Cert.

Admin. R. 57-59, 67, 73-74, 112, 408–12, 443, 514–15, 534.

He illegally reentered the United States.    After he was ap-

prehended, the Department of Homeland Security (“DHS”) issued

a Notice of Intent/Decision to Reinstate the prior order of
                             2
removal on August 9, 2016.           Id. at 533-34; see 8 U.S.C.

§ 1231(a)(5).

    Parchment then expressed a fear of returning to Jamaica

and was referred to an IJ for withholding-only proceedings.

Cert. Admin. R. 510–25; see 8 C.F.R. § 208.31.            Parchment

applied for deferral of removal under the CAT.          Cert. Admin.

R. 112–75.   The IJ denied Parchment’s application and the BIA

affirmed on September 5, 2019.       Id. at 3–4, 48–55.   Parchment

petitioned for review on October 7, 2019.

    As we recently explained, we lack jurisdiction to con-

sider an illegal reentrant’s claims if he petitions for review

more than 30 days after his removal order is reinstated.

Bhaktibhai-Patel v. Garland, No. 19-2565, __ F.4th ___, 2022

WL 1230819, at *5–9 (2d Cir. Apr. 27, 2022); see 8 U.S.C.

§§ 1252(a)(1),   (b)(1),   1101(a)(47)(B).        DHS     reinstated

Parchment’s prior order of removal on August 9, 2016.            He

petitioned for review more than 30 days later, on October 7,

2019.   We therefore lack jurisdiction and dismiss the peti-

tion.




                                 3
    The petition for review is DISMISSED for lack of juris-

diction.   All pending motions and applications are DENIED and

stays VACATED.

                             FOR THE COURT:
                             Catherine O’Hagan Wolfe,
                             Clerk of Court




                              4